DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 recites the limitation "the main body" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Claim 9 depends from claim 8 and claim 8 fails to positively recited the main body which in the previous set of claims is part of the gasket, the only body positively recited in claim 8 is the clamp body which is not a main body per se, and the fabric shield is not believed to cover a portion of it at all.  For purposes of speedy prosecution the examiner will treat the term main body as being the main body of the gasket as set forth in the previous set of claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 6-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pfefferle (2188302).  The reference to Pfefferle discloses the recited pipe repair clamp (title; stopping leaks in pipes are types of repair devices and such is seen to be a clamp the same as applicants) comprising a clamp body 2 (see fig 1 which shows a clamp like body around a pipe 1) which defines an opening into which a pipe 1 may be received (shown in fig 1), a gasket 207,211 (see figs 8 and 10) located within the opening (figs 8 and 10 show alternate forms of the gasket, figs 1-3 and 5 show the placement of these types of gaskets in the clamp body interior), the gasket having a main body portion formed of an elastomeric material (figs 8 and 10 show at least a main body portion to the gaskets; page 3, left column line 59 to right column line 31 discusses the use of rubber materials to form the different gaskets which is an elastomeric material), and a fabric shield 211d,207a (see figs 8 and 10; page 3 left column line 59 to right column line 31 discusses providing a duck material which is known in the art to be a strong linen or cotton fabric, and/or a fabric insert 211d pg 3 right column line 24) which covers a portion of main body portion to limit extrusion of the main body portion (figure 8 shows gasket 207 provided with duck fabric 207a and its location on the seal which would provide strength and prevent extrusion of at least that portion of the main body as suggested in pg 3 right column lines 29-31 which discusses the fabric prevents expansion or distension of the rubber longitudinally which would be the prevention of extrusion of this portion of the gasket), as per claim 2 the main body portion presents a radially outer surface (figs 8 and 10  show the gasket has a radially outer surface), and the fabric shield covers at least a portion of the radially outer surface (fig 8 shows the fabric wraps around a corner of the gasket which  by the same teachings of the reference as set forth above comprising a clamp body 2 which defines an opening into which a pipe may be received, a gasket 207,211 located within the opening, the gasket presenting an axial side surface which lies substantially normal to the axis of the pipe when the clamp body is disposed around the pipe (see figs 3 and 5, as well as the discussion above), and a fabric shield 207a,211d which covers the axial side surface .  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pfefferle.  The reference to Pfefferle discloses all of the recited structure with the exception of covering substantially all of the axial side surface, however it does teach covering almost half of the side surface, it is considered merely a choice of mechanical expedients to cover substantially more of the side surface including substantially all of the axial side surface where it would have been obvious to one skilled in the art to modify the extent of the fabric shield to extend substantially all of the axial side surface as such would only require routine experimentation to optimize the gasket to have the desired amount of prevention of expansion and distention but still permit sealing properties as such is an obvious choice of mechanical expedients where based on the teachings of Pfefferle there is an acknowledgement that the extent of the fabric is provided to control these features of the gasket and the longer the extent the lesser chance the gasket expands and distends from the desired location which would insure proper sealing and one skilled in the art would want to optimize the sealing effect to insure there is no leakage.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pfefferle in view of Naedler (2016/0002995).  The reference to Pfefferle discloses all of the recited structure with the exception of teaching the used of an aramid fiber to form the fabric reinforcing the gasket instead of the duck or heavy cotton or linen material that is used.  The reference to Naedler discloses that it is old and well known in the art to provide a gasket seal 12 of elastomeric material such as molded rubber [0011] with a high modulus reinforcing material 24 and in situations where one wants to prevent extrusion of the outer surface of the gasket can be provided with a fabric material 108 [0016] to prevent extruding of the gasket material is also known, and as per [0011] the materials used to form the fabric can include fibers formed of cotton and/or aramid fibers in a cloth like fabric molded with the elastomer body 12, thereby teaching the equivalence of using fabric such as cotton as a reinforcement of a elastomeric gasket such as made from molded rubber where it is equivalent to use an aramid fiber for the fabric as well.  It would have been obvious to one skilled in the art to modify the cotton duck fabric used to .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references to Pfefferle (744), Stauffer, Merrill, Dillon, Combs, Petroczky, Smith, and Wells disclosing state of the art clamps and seals provided therewith.
 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES F HOOK whose telephone number is (571)272-4903.  The examiner can normally be reached on Monday-Thursday, off every Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/JAMES F HOOK/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        



JFH